Citation Nr: 1511527	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's April 2013, VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  In January 2014 correspondence, VA notified the Veteran he was scheduled for such a hearing on April 15, 2014.  However, the Veteran did not appear for this hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (d), (e) (2014).

Additionally, a review of the Veterans Benefits Management System (VBMS), electronic claims processing system, reflects the Veteran submitted a VA Form 21-22 changing his representative from the Veterans of Foreign Wars of the United States to Disabled American Veterans in April 2014.  However, this was received more than 90 days after the issue herein on appeal was certified to the Board, which occurred in May 2013.  Moreover, there has been no motion to change the representative for this appeal, or allegations of good cause for such a change.  See 38 C.F.R. § 20.1304(b) (2014) (requiring the Veteran to demonstrate upon motion that there was good cause for the delay in requesting a change of representation where the request is received).  Thus, the Board will not take action in regard to the VA Form 21-22 executed in April 2104 and refer the matter of a request for a change in representation back to the agency of original jurisdiction.

Finally, the issue entitlement to service connection for left shoulder condition has been raised by the record, in an April 2104 claim in VBMS, under the claims tab, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an October 2012 statement, the Veteran's representative reported that the Veteran was on jump status and completed numerous jumps during service, and linked such to the Veteran's back claim.  The Veteran's DD-214 does not indicate training or other activities related to parachute jumps.  However, the Veteran's service personnel records, if obtained, could be relevant to the Veteran's representative's contention that the Veteran's back disability is related to service due to parachute jumps.  Thus, as the Veteran's service personnel records are relevant to the Veteran's back claim, such records should be obtained and associated with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

In a June 1986 report of VA treatment for a disability not at issue, it is indicated that the Veteran reported he had been hospitalized in 1981 and 1985 for back surgery.  The record does not contain reports of such treatment.  

In a September 2007 private medical report, it was indicated that the Veteran was seen for a complaint of episodic low back pain when it was indicated that he had been "originally injured" in a Worker's Compensation accident when he attempted to lift some pipe that was too heavy.  The record does not contain the date of such on-the-job injury, nor contain the reports of such treatment.

The Veteran indicated on Social Security Administration forms, received by VA in January 2013, treatment for back problems from Dr. M. D. in Winnsboro, South Carolina, and from Lexington Family Practice in Lexington, South Carolina.  Thus, in light of the need to remand the case for the reasons outlined above, the Board finds that the Veteran should also be afforded an opportunity to submit copies of these identified records, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Records in Virtual VA reveal the Veteran receives regular treatment from the Wm. Jennings Bryan Dorn VA Medical Center (VAMC) in Columbia, South Carolina.  Thus, on remand, records from the Wm. Jennings Bryan Dorn VAMC, and any associated outpatient clinics, from February 2013 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Furthermore, the Veteran should be provided a spine examination to address the etiology of all back disabilities demonstrated proximate to, or during, the appeal, to include the theory that his back disability is related to parachute jumps during service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Wm. Jennings Bryan Dorn VAMC, and any associated outpatient clinics, since February 2013 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify the dates of treatment, and the name and address of all providers of medical treatment, for a back disability since service, to include the medical facility wherein he was hospitalized in 1981 and 1985 for back surgery, and the provider of medical treatment for an on-the-job-injury which was the subject of a Worker's Compensation claim.  Obtain the necessary authorization from the Veteran and then attempt to obtain all identified records (not already of record), to include records of treatment from Dr. M. D. in Winnsboro, South Carolina, and from Lexington Family Practice in Lexington, South Carolina, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Contact the National Personnel Records Center, or any other appropriate agency, as necessary to obtain the Veteran's service personnel records.  Any records that are received should be associated with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of all low back disabilities, diagnosed proximate to or during the pendency of the claim.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  As to each diagnosed disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability was present in service, was caused by service, or is otherwise related to service. 

If verified, consideration should be given to the Veteran's representative's theory that the Veteran's back problems are related to parachute jumps during service. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






